        Case 1:16-cv-00471-CAP Document 43 Filed 03/28/19 Page 1 of 2




                                             )

                     STIPULATED FINAL JUDGMENT

      The Court entered its Order granting final approval of the settlement of this
action on March 20, 2019. See Doc. No. 40. The Order provides that the Court will

separately enter stipulated Final Judgment incorporating the Agreement under
Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1353 (11th Cir. 1982) and
Nall v. Mal-Motels, Inc., 723 F.3d 1304, 1308 (11th Cir. 2013).

      The Court hereby enters the Settlement Agreement (Doc. No. 28-1) as the
stipulated final JUDGMENT of the parties.

                                         1
 Case 1:16-cv-00471-CAP Document 43 Filed 03/28/19 Page 2 of 2




SO ORDERED, this 27th day of March, 2019.



                            /s/CHARLES A. PANNELL, JR.
                            CHARLES A. PANNELL, JR.
                            UNITED STATES DISTRICT JUDGE




                               2
